OPINION — AG — ** PUBLIC HOUSING AUTHORITY — OKLAHOMA HOUSING FINANCE AGENCY, A PUBLIC TRUST ADMINISTRATION OF H.U.D. SUBSIDY PROGRAM ** THE LIMITING OF A PUBLIC AUTHORITY TO ITS EXISTING OPERATIONS PURSUANT TO 63 O.S. 1971 1056 [63-1056], DOES NOT CONSTITUTE A RESTRICTION ON THE OKLAHOMA HOUSING FINANCE AGENCY, A STATE PUBLIC TRUST, FROM ADMINISTERING A HOUSING AND URBAN DEVELOPMENT SECT. 8(A) HOUSING SUBSIDY PAYMENT PROGRAM WITHIN THE SAME AREA THAT THE PUBLIC HOUSING AUTHORITY HAS BEEN SO LIMITED. CITE: 63 O.S. 1971 1076 [63-1076] (MIKE D. MARTIN)